           Case 1:20-cv-03816-N/A Document 1          Filed 10/30/20     Page 1 of 1




UNITED STATES COURT OF INTERNATIONAL 1RADE                                          FORM 4-1



RED WHITE VALVE CORP.,

                                    Plaintiff,

                                    V.

                                                                Court No. 20-03816
UNITED STATES OF AMERICA;
OFFICE OF THE UNITED STATES 'IRADE
REPRESENTATIVE; ROBERT E . LIGHTHIZER, U.S.
TRADE REPRESENTATIVE; U.S. CUSTOMS &                            SUMMONS
BORDER PROTECTION; MARK A. MORGAN, U.S .
CUSTOMS & BORDER PROTECTION ACTING
COMMISSIONER,

                                    Defendants.



TO:     The Above-Named Defendants:

        You are hereby summoned and required to serve on plaintiff's attorney, whose name

and address are set out below, an answer to the complaint which is herewith served on you,

within 60 days after service of this summons on you, exclusive of the day of service. If you

fail to do so, judgment by default will be taken against you for the relief demanded in the

complaint.



                                                         s/ Mario Toscano
                                                         Clerk of the Court

                                                    Elon A Pollack, Esq.
                                                    Stein Shostak Shostak Pollack & O' Hara LLP
/s/ Elon A Pollack, Esq.                            Attorneys for: RED WHITE VALVE CORP.
Signature of Plaintiff's Attorney                   865 S. Figueroa Street, Suite 1388
                                                    Los Angeles, CA 90017
October 30, 2020                                    Tel: (213)630-8888
Date                                                e-mail: elon@steinshostak.com
